Case 09-02092-mdc     Doc 356    Filed 06/14/19 Entered 06/14/19 15:27:51     Desc Main
                                Document      Page 1 of 3



                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   Miscellaneous Matter No. _______________



  In re                                                   CHAPTER 7

  IMAGE MASTERS, INC., et al.,                            Case No. 07-21587 (REF)

                      Debtors.                            Jointly Administered


  LYNN FELDMAN, as Chapter 7 Trustee of                   Adv. No. 09-2092 (REF)
  the Estate of Image Masters, Inc., et al.,
                      Plaintiff,                          Administratively and
                                                          Substantively
               v
                                                          Consolidated with
  ABN AMRO MORTGAGE GROUP,                                09-2143 (REF)
  INC., et al.,
                      Defendants.




              MOTION OF DEFENDANTS COUNTRYWIDE HOME
            LOANS, INC., CITIMORTGAGE, INC., SUNTRUST BANK,
              WELLS FARGO BANK, N.A., WELLS FARGO HOME
               MORTGAGE, FEDERAL NATIONAL MORTGAGE
                ASSOCIATION, AND FEDERAL HOME LOAN
             MORTGAGE CORPORATION FOR WITHDRAWAL OF
                REFERENCE OF ADVERSARY PROCEEDINGS



       Defendants Countrywide Home Loans, Inc., CitiMortgage, Inc., SunTrust Bank,

 Wells Fargo Bank, N.A., Wells Fargo Home Mortgage, Federal National Mortgage

 Association, and Federal Home Loan Mortgage Corporation hereby move this Court for

 entry of an order withdrawing the reference of these adversary proceedings from the

 Bankruptcy Court to this Court, pursuant to 28 U.S.C. § 157(d).
Case 09-02092-mdc       Doc 356    Filed 06/14/19 Entered 06/14/19 15:27:51     Desc Main
                                  Document      Page 2 of 3



       In support of this Motion, the Defendants rely on the accompanying

 Memorandum of Law.

       Counsel for the Defendants conferred with the Trustee’s counsel about seeking

 withdrawal of the reference on or about May 31, 2019. The Trustee declined to joint in

 this Motion.



 Dated: June 14, 2019



  /s/ Joseph F. Yenouskas                        /s/ Matthew A. Hamermesh
  Joseph F. Yenouskas                            Matthew A. Hamermesh
  GOODWIN PROCTER LLP                            Jason A. Levine
  901 New York Ave., N.W.                        HANGLEY ARONCHICK SEGAL PUDLIN
  Washington, D.C. 20001                         & SCHILLER
  Tel: (202) 346-4000                            One Logan Square, 27th Floor
  Fax: (202) 346-4444                            Philadelphia, PA 19103-6933
  jyenouskas@goodwinlaw.com                      Tel: (215) 496-7014
                                                 mhamermesh@hangley.com
  Attorney for Countrywide Home
  Loans, Inc., Bank of New York, and Park        Attorneys for CitiMortgage, ABN Amro
  Granada LLC                                    Mortgage Group, Inc., and Principal
                                                 Residential Mortgage


  /s/ Martin C. Bryce, Jr.                       /s/ Michael J. Cordone
  Martin C. Bryce, Jr.                           Michael J. Cordone
  BALLARD SPAHR ANDREWS                          Michael D. O’Mara
  & INGERSOL                                     STRADLEY RONON STEVENS & YOUNG
  1735 Market Street, 51st Floor                 2005 Market Street, Suite 2600
  Philadelphia, PA 19103-7599                    Philadelphia, PA 19103
  Tel: (215) 864-8238                            Phone: 215.564.8000
  bryce@ballardspahr.com                         Fax: 215.564.8120
                                                 momara@stradley.com
  Attorneys for SunTrust Bank and Wells
  Fargo Home Mortgage                            Counsel for Federal National Mortgage
                                                 Association




                                             2
Case 09-02092-mdc   Doc 356    Filed 06/14/19 Entered 06/14/19 15:27:51   Desc Main
                              Document      Page 3 of 3



 /s/ Robert M. Greenbaum                     /s/ Kenton W. Hambrick
 Robert M. Greenbaum                         Kenton W. Hambrick
 SMITH KANE, LLC                             FEDERAL HOME LOAN MORTGAGE
 112 Moores Road                             CORPORATION
 Suite 300                                   Associate General Counsel
 Malvern, PA 19355                           8200 Jones Branch Drive
 (610) 407-7216                              McLean, VA 22102
 rgreenbaum@sgllclaw.com                     Tel: 703.903.2473
                                             Kenton_Hambrick@freddiemac.com
 Counsel for Federal Home Loan Mortgage
 Corporation                                 Attorneys for Federal Home Loan
                                             Mortgage Corporation




                                         3
